
	
		I
		112th CONGRESS
		1st Session
		H. R. 2239
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Sensenbrenner
			 (for himself and Mr. Moran) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To expand the research activities of the National
		  Institutes of Health with respect to functional gastrointestinal and motility
		  disorders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Functional Gastrointestinal and
			 Motility Disorders Research Enhancement Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Functional
			 gastrointestinal and motility disorders (FGIMDs) are chronic conditions
			 associated with increased sensitivity of the GI tract, abnormal motor
			 functioning, and brain-gut dysfunction.
			(2)FGIMDs are
			 characterized by symptoms in the GI tract including pain or discomfort, nausea,
			 vomiting, diarrhea, constipation, incontinence, problems in the passage of food
			 or feces, or a combination of these symptoms.
			(3)FGIMDs include
			 conditions such as dysphagia, gastroesophageal reflux disease, dyspepsia,
			 cyclic vomiting syndrome, gastroparesis, irritable bowel syndrome (IBS),
			 Hirschsprung’s disease, chronic intestinal pseudo-obstruction, bowel
			 incontinence, and many others, which affect the esophagus, stomach,
			 gallbladder, small and large intestine, and anorectal areas of the body.
			(4)The severity of
			 FGIMDs ranges from mildly uncomfortable to debilitating and in some cases
			 life-threatening.
			(5)Effective
			 treatments for the multiple symptoms of FGIMDs are lacking, and while sufferers
			 frequently use a variety of medications and therapies for symptoms, few
			 patients report satisfaction with available treatments.
			(6)Patients with
			 FGIMDs frequently suffer for years before receiving an accurate diagnosis,
			 exposing them to unnecessary and costly tests and procedures including
			 surgeries, as well as needless suffering and expense.
			(7)The economic
			 impact of FGIMDs is high. The annual cost in the United States for IBS alone is
			 estimated to be between $1.7 billion and $10 billion in direct medical costs
			 (excluding prescription and over-the-counter medications) and $20 billion in
			 indirect medical costs.
			(8)FGIMDs frequently
			 take a toll on the workplace, as reflected in work absenteeism, lost
			 productivity, and lost opportunities for the individual and society.
			(9)Gastrointestinal
			 symptoms consistent with functional gastrointestinal disorders such as IBS and
			 functional dyspepsia have been recognized as a serious and disabling issue for
			 military veterans, particularly those who have been deployed.
			(10)FGIMDs affect
			 individuals of all ages including children, and pediatric FGIMDs can be
			 particularly serious, leading to a lifetime of painful symptoms and medical
			 expenses associated with management of chronic illness or death.
			(11)The National
			 Institutes of Health’s National Commission on Digestive Diseases identified
			 comprehensive research goals related to FGIMDs in its April 2009 report to
			 Congress and the American public entitled Opportunities and Challenges
			 in Digestive Diseases Research: Recommendations of the National Commission on
			 Digestive Diseases.
			3.Functional
			 gastrointestinal and motility disorders research enhancementPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
			
				409K.Functional
				gastrointestinal and motility disordersThe Director of NIH may expand, intensify,
				and coordinate the activities of the National Institutes of Health with respect
				to functional gastrointestinal and motility disorders (in this section referred
				to as FGIMDs) by—
					(1)expanding basic
				and clinical research into FGIMDs by implementing the research recommendations
				of the National Commission on Digestive Diseases relating to FGIMDs;
					(2)providing support
				for the establishment of up to five centers of excellence on FGIMDs at leading
				academic medical centers throughout the country to carry out innovative basic,
				translational, and clinical research focused on FGIMDs;
					(3)exploring collaborative research
				opportunities among the National Institute of Diabetes and Digestive and Kidney
				Diseases, the Office of Research on Women’s Health, the Office of Rare Disease
				Research, and other Institutes and Centers of the National Institutes of
				Health;
					(4)directing the National Institute of
				Diabetes and Digestive and Kidney Diseases to provide the necessary funding for
				continued expansion and advancement of the FGIMDs research portfolio through
				intramural and extramural research;
					(5)directing the National Institute of
				Diabetes and Digestive and Kidney Diseases and the Eunice Kennedy Shriver
				National Institute of Child Health and Human Development to expand research
				into FGIMDs that impact children, such as Hirschsprung’s disease and cyclic
				vomiting syndrome, and maternal health, such as fecal incontinence; and
					(6)exploring
				opportunities to partner with the Department of Defense and the Department of
				Veterans Affairs to increase research and improve patient care regarding FGIMDs
				that commonly impact veterans and active duty military personnel, such as IBS
				and
				dyspepsia.
					.
		4.Promoting public
			 awareness of functional gastrointestinal and motility disordersPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the
			 following:
			
				320B.Public
				awareness of functional gastrointestinal and motility disordersThe Secretary may engage in public awareness
				and education activities to increase understanding and recognition of
				functional gastrointestinal and motility disorders (in this section referred to
				as FGIMDs). Such activities may include the distribution of
				print, film, and web-based materials targeting health care providers and the
				public and prepared and disseminated in conjunction with patient organizations
				that treat FGIMDs. The information expressed through such activites should
				emphasize—
					(1)basic information
				on FGIMDs, their symptoms, prevalence, and frequently co-occurring conditions;
				and
					(2)the importance of
				early diagnosis, and prompt and accurate treatment of
				FGIMDs.
					.
		5.Sense of Congress
			 on the development and oversight of innovative treatment options for functional
			 gastrointestinal and motility disordersIt is the sense of Congress that,
			 considering the current lack of effective treatment options for the global
			 symptoms of functional gastrointestinal and motility disorders (in this section
			 referred to as FGIMDs) and the inherent challenges of developing
			 and bringing such treatments to market, the Commissioner of Food and Drugs
			 should continue and accelerate important efforts to improve the development and
			 oversight of treatment options for FGIMDs by—
			(1)enhancing the
			 commitment to emerging efforts like the Patient Reported Outcomes Consortium to
			 expedite medical device and drug development, study appropriate balances
			 between risk and patient benefit, and identify proper endpoints for conditions
			 without clear, biological indicators;
			(2)enhancing the
			 commitment to broad efforts like the Critical Path Initiative focused on
			 ensuring that scientific breakthroughs are quickly translated into safe and
			 beneficial treatment options; and
			(3)continuing collaboration with patient
			 organizations that treat FGIMDs so that the patient perspective is considered
			 when determining the need for innovative treatments.
			
